ACCEPTED
                                                                                                           01-14-00680-CV
                                                                                                 FIRST COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                     12/24/2014 3:09:29 PM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                    CLERK

                                        Cause No. 01-14-00680-CV

Elizabeth Copeland,                                § In the Court of Appeals
                                                                                  FILED IN
       Appellant,                                  §                       1st COURT OF APPEALS
                                                   §                           HOUSTON, TEXAS
—versus—                                           § First Court of Appeals12/29/2014
                                                                            District 8:00:00 AM
                                                   §                       CHRISTOPHER A. PRINE
Barry Copeland,                                    §                                Clerk
       Appellee.                                   § Houston, Texas


     UNOPPOSED THIRD MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT


TO THE HONORABLE JUSTICES OF SAID COURT:

         NOW COMES Appellant Elizabeth Copeland, and respectfully requests that this Court

extend the deadline to file the Brief of Appellant by thirty days, and would respectfully show the

Court as follows:

                              A.        Factual and Procedural History

1.       The case is on appeal from the 311th and 312th Judicial District Courts, Harris County,

Texas.

2.       The style and number of the case in the trial court was In the Matter of the Marriage of

Barry L. Copeland and Elizabeth Copeland, and in the Interest of […], Minor Children, Harris

County District Court Cause No. 2012-39055.

3.       This is an appeal from a Final Decree of Divorce rendered after an arbitration proceeding.

4.       The present deadline for Appellant to file her brief in this case is January 5, 2015.

5.       Appellant requests a thirty day extension of this deadline.

                                   B.      Argument and Authorities

6.       This Court has the authority to grant a motion to extend the deadline to file a party’s brief

under Texas Rule of Appellate Procedure 10.5(b).
7.      Appellant seeks an extension of time of thirty (30) days—until February 4, 2015—to file

her brief.

8.      Appellant needs additional time to file her Brief of Appellant because both of her

appellate lawyers have filed a motion to withdraw as her counsel.

9.      This is the third motion for extension of time filed in this matter.

10.     This request for relief is unopposed by Appellee Barry L. Copeland, Jr.

                                  C.      Conclusion and Prayer

11.     For the foregoing reasons, Appellant Elizabeth Copeland, respectfully requests that this

Court grant her grant her Unopposed Motion for Extension of Time to File Brief of Appellant,

and extend that deadline for thirty (30) days—until February 4, 2015.

                                       Respectfully submitted,

                                                         /s/ Beth Watkins
                                                       Beth Watkins
                                                       State Bar No. 24037675
                                                       Law Office of Beth Watkins
                                                       926 Chulie Drive
                                                       San Antonio, Texas 78216
                                                       (210) 225-6666—phone
                                                       (210) 225-2300—fax
                                                       Beth.Watkins@WatkinsAppeals.com


                                                       BRAGG LAW PC

                                                         /s/ Melanie Bragg
                                                       MELANIE BRAGG
                                                       1177 West Loop South, Suite 700
                                                       Houston, Texas 77027
                                                       (713) 581-7186
                                                       (713) 759-9650 Fax
                                                       Email: Melanie@bragglawpc.com
                                                       State Bar No. 02859200

                                                       COUNSEL FOR APPELLANT
                                                       ELIZABETH COPELAND

                                                  2
                               CERTIFICATE OF CONFERENCE

       I hereby certify that on December 23, 2014, I e-mailed a copy of this motion to Joan
Jenkins, counsel for Appellee Barry L. Copeland, Jr., and Sallee Smythe, who the undersigned
counsel is informed will enter an appearance as counsel for Appellee Barry L. Copeland, Jr. On
December 23, 2014, Ms. Smythe responded that, on behalf of her client, she was unopposed to
the substance of this motion.

                                                   /s/ Beth Watkins
                                                  Beth Watkins


                                  CERTIFICATE OF SERVICE

      I hereby certify that on December 24, 2014, a true and correct copy of the foregoing
Appearance of Counsel was electronically served on the following counsel of record:

Ms. Joan Foote Jenkins
JENKINS & KAMIN LLP
Two Greenway Plaza Suite 600
Houston, Texas 77046
jjenkins@jenkinskamin.com

Counsel for Appellee Barry Copeland

Sallee Smythe
SALLEE S. SMYTH, ATTORNEY AT LAW
800 Jackson St
Richmond, TX 77469
smyth.sallee@gmail.com

Prospective Counsel for Appellee Barry Copeland


Ms. Elizabeth Copeland                            via electronic service
8827 Vista Springs                                via certified mail, return receipt requested
Spring, Texas 77379                               via USPS first-class mail
elizabethpaytekendrick@gmail.com

Ms. Elizabeth Copeland                            via certified mail, return receipt requested
14655 Champion Forest Drive, Suite 1803           via USPS first-class mail
Houston, Texas 77069

                                                   /s/ Beth Watkins
                                                  Beth Watkins

                                              3